I concur in judgment and opinion except for the affirmance of the penalty imposed by the agency. A one-month suspension is patently unreasonable and totally disproportionate to the appellant's conduct. I am aware that reviewing courts are not permitted to modify an administrative sanction as an abuse of discretion where the underlying order is based upon reliable, probative, and substantial evidence and was otherwise in accordance with law. See Henry's Cafe, Inc. v. Ohio Bd. of LiquorControl (1959), 170 Ohio St. 233, 10 O.O.2d 177, 163 N.E.2d 678
and R.C. 119.12. However, to insulate from judicial review the imposition of a sanction that is totally disproportionate to the licensee's misconduct from judicial review amounts to a denial of due process. Thus, I do not reject the agency's penalty as an abuse of discretion, but, rather, as an error of constitutional law. Accordingly, it should be reversed. *Page 536